The plaintiff, Mrs. Heloise Cash, widow of Edward Cash, sued the United Mutual Life Assurance Society of America for $1,000 on two life insurance policies. She later filed a supplemental and amended petition stating that the correct name of the defendant was "United Mutual Assurance Society of America" and she prayed for judgment against it.
The United Mutual Assurance Society of America appeared and filed exceptions of no cause or right of action and of prematurity, which were overruled, and it then filed its answer.
After a trial on the merits a judgment was rendered in favor of plaintiff for $1,000 and against the "United Mutual AssuranceCompany of America". From that judgment an appeal was taken to this court by the "United Mutual Assurance Society of America". The plaintiff filed an answer to the appeal in which she averred "that through inadvertance or error judgment was rendered in the District Court against United Mutual Assurance Company of America, instead of against United Mutual Assurance Society of America". She prayed that "the judgment appealed from be amended by substituting for the name, `United Mutual Assurance Company of America', the name `United Mutual Assurance Society of America', as the proper name of said defendant; * * *", and that, as thus amended, the judgment be affirmed.
When the case was called for argument in this court, plaintiff-appellee alone was represented and no brief had been filed by defendant-appellant. At that time counsel for plaintiff asked that the judgment appealed from be corrected and, as corrected, that it be affirmed under Rule VII of this court.
There being no dispute or contention about the matter, and it appearing that plaintiff is entitled to the relief asked for, *Page 221 
it is ordered, adjudged and decreed that the judgment appealed from be and it is amended by substituting for the name, "United Mutual Assurance Company of America", the name "United Mutual Assurance Society of America" as the party cast by the judgment, and, as thus amended, affirmed.
Amended and affirmed.